Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Device Using a Demultiplexer Having Transistor Clusters in Series and Parallel.
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the specific structure details of the transistor network is found to be novel and non-obvious in view of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al., US 2014/0198135 A1, hereinafter “Eom”, in view of Kimura et al., US 2008/0225061 A1, hereinafter “Kimura”, and further in view of Ahn et al., US 2013/0193439 A1, hereinafter “Ahn”.
	Regarding claim 1, Eom teaches a display device comprising a display panel  (fig. 1, ¶ 45) comprising: a data driver (fig. 1, element 120) that converts input data into a data signal and supplies the data signal to an output line (fig. 1, output lines O1-Oj; ¶ 48; note that input data is provided by the timing controller); a pixel unit including pixels that display an image based on the data signal (fig. 1, pixel units 140, ¶ 54 which display images); a demultiplexer (fig. 1, element 160, ¶ 46) including transistors electrically connected to the output line in the display panel (fig. 2, see transistors SW1/2), and transmitting the data signal from the output line to data lines electrically connected to the pixels (fig. 2, ¶ 56-58); and a timing controller that supplies control signals to control a supply timing of the data signal (fig. 1, timing controller 150, ¶ 46 and 53, also note CS1 and CS2 generated based on signals provided by the timing controller).
	Eom does not specifically teach that a number of the transistors are electrically connected in series, and others of the transistors are electrically connected in parallel.
	Kimura further teaches that a number of the transistors are electrically connected in series, or the transistors are electrically connected in parallel (fig. 29, element 2910, ¶ 217) and (fig. 30, element 3010, ¶ 222). 
	Ahn, further teaches that a number of the transistors are electrically connected in series, and others of the transistors are electrically connected in parallel (fig. 6A).
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura, and Ahn. Eom teaches the demux circuit including the transistors and Kimura further teaches that such transistors may be implemented in series or parallel configurations. Kimura clearly teaches the advantages of such configurations in ¶ 217 and 222 wherein transistors are connected serially to improve the current characteristics in the saturation region where switching transistors similar to Eom operate, and that transistors are connected in parallel to reduce the effects of variations in transistor characteristics in addition to carrying a larger current load. Ahn further clearly teaches that transistors can be connected in both configurations where transistors are connected in series and parallel. Accordingly, one would have been motivated to make such a combination in order to combine the advantages as noted above. Specifically, a combination according to Eom, Kimura and Ahn would allow the transistors of the demux to pass a large current load while maintaining constant current characteristics in saturation region having reduced dependency on variations in transistor characteristics.

	Regarding claim 2, Eom teaches that the demultiplexer comprises: a first distributor that outputs the data signal to a first data line in response to a first control signal supplied to a first control line (fig. 2, SW1 providing O1 to D1 in response to CS1); and a second distributor that outputs the data signal to a second data line in response to a second control signal supplied to a second control line (fig. 2, SW2 providing O1 to D4 in response to CS2).

	Regarding claim 3, Eom and Kimura do not teach that the first distributor comprises: a first transistor including a first gate electrode; a second transistor electrically connected to the first transistor in series and including a second gate electrode; a third transistor electrically connected to the first transistor in parallel and including a third gate electrode; and a fourth transistor electrically connected to the third transistor in series, electrically connected to the second transistor in parallel, and including a fourth gate electrode, and the first gate electrode, the second gate electrode, the third gate electrode, and the fourth gate electrode are electrically connected to the first control line.
	Ahn, however, teaches such a configuration in fig. 6A wherein the top four transistors represent the first to fourth transistors connected to the same control line.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura, and Ahn. Eom teaches the demux circuit including the transistors and Kimura further teaches that such transistors may be implemented in series or parallel configurations. Kimura clearly teaches the advantages of such configurations in ¶ 217 and 222 wherein transistors are connected serially to improve the current characteristics in the saturation region where switching transistors similar to Eom operate, and that transistors are connected in parallel to reduce the effects of variations in transistor characteristics in addition to carrying a larger current load. Ahn further clearly teaches that transistors can be connected in both configurations where transistors are connected in series and parallel. Accordingly, one would have been motivated to make such a combination in order to combine the advantages as noted above. Specifically, a combination of transistors according to Eom, Kimura and Ahn would allow the transistors of the demux to pass a large current load while maintaining constant current characteristics in saturation region having reduced dependency on variations in transistor characteristics.

	Regarding claim 4, Eom and Kimura do not teach that the second transistor is disposed in a first direction with respect to the first transistor, the third transistor is disposed in a second direction intersecting the first direction with respect to the first transistor, and the fourth transistor is disposed in the first direction with respect to the third transistor.
	Ahn clearly teaches such limitations in fig. 6a wherein the first to fourth transistors are configured as claimed.
	Based on such a combination each of SW1 and SW2 of Eom would have been implemented as a multi-transistor network as taught by Kimura and Ahn. In other words, Ahn teaches that the transistor network is controlled by a single control signal. Based on such a combination, SW1 of Eom would have been implemented using the transistor network of Ahn and it would have been controlled by the second control line CS1.

	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura, and Ahn. Eom teaches the demux circuit including the transistors and Kimura further teaches that such transistors may be implemented in series or parallel configurations. Kimura clearly teaches the advantages of such configurations in ¶ 217 and 222 wherein transistors are connected serially to improve the current characteristics in the saturation region where switching transistors similar to Eom operate, and that transistors are connected in parallel to reduce the effects of variations in transistor characteristics in addition to carrying a larger current load. Ahn further clearly teaches that transistors can be connected in both configurations where transistors are connected in series and parallel. Accordingly, one would have been motivated to make such a combination in order to combine the advantages as noted above. Specifically, a combination of transistors according to Eom, Kimura and Ahn would allow the transistors of the demux to pass a large current load while maintaining constant current characteristics in saturation region having reduced dependency on variations in transistor characteristics.

	Regarding claim 5, Eom does not teach that the display panel comprises: an active layer disposed on a base substrate, the active layer including a channel region; a gate insulating layer disposed on the active layer; a first conductive layer disposed on the gate insulating layer; an interlayer insulating layer disposed on the gate insulating layer, the interlayer insulating layer overlapping the first conductive layer; and a second conductive layer disposed on the interlayer insulating layer, the second conductive layer electrically contacting the active layer through contact holes.
	Kimura teaches an active layer (fig. 17, layer 1714) disposed on a base substrate (fig. 17, substrate 1711), the active layer including a channel region (region 1720); a gate insulating layer (fig. 17, layer 1715) disposed on the active layer; a first conductive layer disposed on the gate insulating layer (fig. 17, gate electrode 1716); an interlayer insulating layer disposed on the gate insulating layer, the interlayer insulating layer overlapping the first conductive layer (fig. 17, element 1730); and a second conductive layer disposed on the interlayer insulating layer (fig. 17, 1723, ¶ 326), the second conductive layer electrically contacting the active layer through contact holes (¶ 326).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura and Ahn. Eom teaches the use of transistors in a multiplexer and Kimura simply teaches the details regarding the formation of such transistors. As such, one would have been motivated to make such a combination in order to properly manufacture such transistors.

	Regarding claim 12, Eom and Kimura do not teach that the second distributor comprises: a fifth transistor including a fifth gate electrode; a sixth transistor electrically connected to the fifth transistor in series and including a sixth gate electrode; a seventh transistor electrically connected to the fifth transistor in parallel and including a seventh gate electrode; and an eighth transistor electrically connected to the seventh transistor in series, electrically connected to the sixth transistor in parallel, and including an eighth gate electrode, and the fifth gate electrode, the sixth gate electrode, the seventh gate electrode, and the eighth gate electrode are electrically connected to the second control line.
	Ahn, however, teaches such a configuration in fig. 6A wherein the top four transistors represent the first to fourth transistors connected to the same control line.
	Based on such a combination each of SW1 and SW2 of Eom would have been implemented as a multi-transistor network as taught by Kimura and Ahn. In other words, Ahn teaches that the transistor network is controlled by a single control signal. Based on such a combination, SW2 of Eom would have been implemented using the transistor network of Ahn and it would have been controlled by the second control line CS2.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura, and Ahn. Eom teaches the demux circuit including the transistors and Kimura further teaches that such transistors may be implemented in series or parallel configurations. Kimura clearly teaches the advantages of such configurations in ¶ 217 and 222 wherein transistors are connected serially to improve the current characteristics in the saturation region where switching transistors similar to Eom operate, and that transistors are connected in parallel to reduce the effects of variations in transistor characteristics in addition to carrying a larger current load. Ahn further clearly teaches that transistors can be connected in both configurations where transistors are connected in series and parallel. Accordingly, one would have been motivated to make such a combination in order to combine the advantages as noted above. Specifically, a combination according to Eom, Kimura and Ahn would allow the transistors of the demux to pass a large current load while maintaining constant current characteristics in saturation region having reduced dependency on variations in transistor characteristics.

	Regarding claim 13, Eom and Kimura do not teach that the first distributor further comprises: a fifth transistor electrically connected to the third transistor in parallel and including a fifth gate electrode; and a sixth transistor electrically connected to the fifth transistor in series, electrically connected to the fourth transistor in parallel, and including a sixth gate electrode, and the fifth gate electrode and the sixth gate electrode are electrically connected to the first control line.
	Ahn teaches such a fifth and sixth transistor in fig. 6 as the bottom two transistors connected to the top four transistors.
	Note that in Ahn, the fifth and sixth transistors are parallel to each other and series to second and fourth transistors respectively.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura, and Ahn to arrange the transistors as claimed. Eom teaches the demux circuit including the transistors and Kimura further teaches that such transistors may be implemented in series or parallel configurations. Kimura clearly teaches the advantages of such configurations in ¶ 217 and 222 wherein transistors are connected serially to improve the current characteristics in the saturation region where switching transistors similar to Eom operate, and that transistors are connected in parallel to reduce the effects of variations in transistor characteristics in addition to carrying a larger current load. Ahn further clearly teaches that transistors can be connected in both configurations where transistors are connected in series and parallel. Note that while the specific connections of the transistors as claimed is not taught by Ahn, one would have been motivated to make such a combination in order to use any number of series and or parallel transistors based on requirements for current load and or the current stability as taught by Kimura and Ahn. Specifically, a combination of transistors according to Eom, Kimura and Ahn would allow the transistors of the demux to pass a large current load while maintaining constant current characteristics in saturation region having reduced dependency on variations in transistor characteristics, thereby motivating one of ordinary skill to arrange the transistors using any number of transistors and in any combination of series and or parallel connections.

	Regarding claim 14, Eom and Kimura do not teach that the sixth transistor is disposed in a first direction with respect to the fifth transistor, and the fifth transistor is disposed in a second direction intersecting the first direction with respect to the third transistor.
	Ahn teaches such a configuration for fifth and sixth transistor in fig. 6a.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura, and Ahn. Eom teaches the demux circuit including the transistors and Kimura further teaches that such transistors may be implemented in series or parallel configurations. Kimura clearly teaches the advantages of such configurations in ¶ 217 and 222 wherein transistors are connected serially to improve the current characteristics in the saturation region where switching transistors similar to Eom operate, and that transistors are connected in parallel to reduce the effects of variations in transistor characteristics in addition to carrying a larger current load. Ahn further clearly teaches that transistors can be connected in both configurations where transistors are connected in series and parallel. Accordingly, one would have been motivated to make such a combination in order to combine the advantages as noted above. Specifically, a combination of transistors according to Eom, Kimura and Ahn would allow the transistors of the demux to pass a large current load while maintaining constant current characteristics in saturation region having reduced dependency on variations in transistor characteristics.

	Regarding claim 15, Eom and Kimura do not teach that the second transistor is disposed in a direction opposite to a second direction with respect to the first transistor, the third transistor is disposed in a first direction intersecting the second direction with respect to the first transistor, the fourth transistor is disposed in the direction opposite to the second direction with respect to the third transistor, the fifth transistor is disposed in the first direction with respect to the third transistor, and the sixth transistor is disposed in the direction opposite to the second direction with respect to the fifth transistor.
	Ahn teaches disposing first to sixth transistors in such directions in fig. 6A. 
	Note that in Ahn, the fifth and sixth transistors are parallel to each other and series to second and fourth transistors respectively. The difference between Ahn and the instant application is that Ahn teaches 6 transistors in two parallel branches of three series transistors while the instant application teaches 6 transistors in three parallel branches of two series transistors.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura, and Ahn to arrange the transistors as claimed. Eom teaches the demux circuit including the transistors and Kimura further teaches that such transistors may be implemented in series or parallel configurations. Kimura clearly teaches the advantages of such configurations in ¶ 217 and 222 wherein transistors are connected serially to improve the current characteristics in the saturation region where switching transistors similar to Eom operate, and that transistors are connected in parallel to reduce the effects of variations in transistor characteristics in addition to carrying a larger current load. Ahn further clearly teaches that transistors can be connected in both configurations where transistors are connected in series and parallel. Note that while the specific connections of the transistors as claimed is not taught by Ahn, one would have been motivated to make such a combination in order to use any number of series and or parallel transistors based on requirements for current load and or the current stability as taught by Kimura and Ahn. Specifically, a combination of transistors according to Eom, Kimura and Ahn would allow the transistors of the demux to pass a large current load while maintaining constant current characteristics in saturation region having reduced dependency on variations in transistor characteristics, thereby motivating one of ordinary skill to arrange the transistors using any number of transistors and in any combination of series and or parallel connections.

	Regarding claim 16, Eom and Kimura do not teach that the first distributor comprises: a first transistor including a first gate electrode; a second transistor electrically connected to the first transistor in series and including a second gate electrode; a third transistor electrically connected to the first transistor in parallel and including a third gate electrode; a fourth transistor electrically connected to the third transistor in series, electrically connected to the second transistor in parallel, and including a fourth gate electrode; a fifth transistor electrically connected to the fourth transistor in parallel and including a fifth gate electrode; and a sixth transistor electrically connected to the fifth transistor in parallel and including a sixth gate electrode, and the first gate electrode, the second gate electrode, the third gate electrode, the fourth gate electrode, the fifth gate electrode, and the sixth gate electrode, are electrically connected to the first control line.
	Ahn teaches six transistors connected in series and parallel as disclosed in fig. 6A. The difference in connection between Ahn and the instant application is that Ahn teaches 6 transistors in two parallel branches of three series transistors while the instant application teaches 6 transistors in four parallel branches two of which include two series transistors.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura, and Ahn to arrange the transistors as claimed. Eom teaches the demux circuit including the transistors and Kimura further teaches that such transistors may be implemented in series or parallel configurations. Kimura clearly teaches the advantages of such configurations in ¶ 217 and 222 wherein transistors are connected serially to improve the current characteristics in the saturation region where switching transistors similar to Eom operate, and that transistors are connected in parallel to reduce the effects of variations in transistor characteristics in addition to carrying a larger current load. Ahn further clearly teaches that transistors can be connected in both configurations where transistors are connected in series and parallel. Note that while the specific connections of the transistors as claimed is not taught by Ahn, one would have been motivated to make such a combination in order to use any number of series and or parallel transistors based on requirements for current load and or the current stability as taught by Kimura and Ahn. Specifically, a combination of transistors according to Eom, Kimura and Ahn would allow the transistors of the demux to pass a large current load while maintaining constant current characteristics in saturation region having reduced dependency on variations in transistor characteristics, thereby motivating one of ordinary skill to arrange the transistors using any number of transistors and in any combination of series and or parallel connections.

	Regarding claim 17, Eom and Kimura do not teach that the second transistor is disposed in a direction opposite to a second direction with respect to the first transistor, the third transistor is disposed in a first direction intersecting the second direction with respect to the first transistor, the fourth transistor is disposed in the direction opposite to the second direction with respect to the third transistor, the fifth transistor is disposed in the first direction with respect to the fourth transistor, and the sixth transistor is disposed in the first direction with respect to the fifth transistor.
	Ahn teaches six transistors connected in series and parallel as disclosed in fig. 6A. The difference in connection between Ahn and the instant application is that Ahn teaches 6 transistors in two parallel branches of three series transistors while the instant application teaches 6 transistors in four parallel branches two of which include two series transistors.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura, and Ahn to arrange the transistors as claimed. Eom teaches the demux circuit including the transistors and Kimura further teaches that such transistors may be implemented in series or parallel configurations. Kimura clearly teaches the advantages of such configurations in ¶ 217 and 222 wherein transistors are connected serially to improve the current characteristics in the saturation region where switching transistors similar to Eom operate, and that transistors are connected in parallel to reduce the effects of variations in transistor characteristics in addition to carrying a larger current load. Ahn further clearly teaches that transistors can be connected in both configurations where transistors are connected in series and parallel. Note that while the specific connections of the transistors as claimed is not taught by Ahn, one would have been motivated to make such a combination in order to use any number of series and or parallel transistors based on requirements for current load and or the current stability as taught by Kimura and Ahn. Specifically, a combination of transistors according to Eom, Kimura and Ahn would allow the transistors of the demux to pass a large current load while maintaining constant current characteristics in saturation region having reduced dependency on variations in transistor characteristics, thereby motivating one of ordinary skill to arrange the transistors using any number of transistors and in any combination of series and or parallel connections.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eom, Kimura and Ahn, as applied above, and further in view of Tang, US 2018/0004052 A1, hereinafter “Tang”.
	Regarding claim 18, Eom, Kimura and Ahn do not teach that the display panel further comprises: a light blocking layer disposed on the base substrate; and a buffer layer overlapping the base substrate and disposed between the base substrate and the active layer.
	Tang, however, teaches that the display panel further comprises: a light blocking layer disposed on the base substrate (fig. 1, light blocking layer 14 disposed on base substrate 11, ¶ 23); and a buffer layer overlapping the base substrate and disposed between the base substrate and the active layer (fig. 1, element 19, ¶ 28).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura and Ahn, as applied above, further in view of Tang. Eom teaches the use of transistors in a multiplexer and Tang simply teaches the details regarding the formation of such transistors. As such, one would have been motivated to make such a combination in order to properly manufacture such transistors and prevent the surrounding light from reaching the active layer as taught by ¶ 24 of Tang, thereby improving the viewing experience of a user. 

	Regarding claim 19, Eom, Kimura and Ahn do not specifically teach that the light blocking layer overlaps the first conductive layer in a region overlapping the active layer.
	Tang clearly teaches that the light blocking layer overlaps the first conductive layer in a region overlapping the active layer (see the overlap of 14 and 16).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura and Ahn, as applied above, further in view of Tang. Eom teaches the use of transistors in a multiplexer and Tang simply teaches the details regarding the formation of such transistors. As such, one would have been motivated to make such a combination in order to properly manufacture such transistors and prevent the surrounding light from reaching the active layer as taught by ¶ 24 of Tang, thereby improving the viewing experience of a user.
	
	Regarding claim 20, Eom, Kimura and Ahn do not teach that the light blocking layer overlaps the second conductive layer in a region that does not overlap the active layer.
	Tang, however, teaches that the light blocking layer overlaps the second conductive layer in a region that does not overlap the active layer (see fig. 1, elements 14 and 17).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Eom, Kimura and Ahn, as applied above, further in view of Tang. Eom teaches the use of transistors in a multiplexer and Tang simply teaches the details regarding the formation of such transistors. As such, one would have been motivated to make such a combination in order to properly manufacture such transistors and prevent the surrounding light from reaching the active layer as taught by ¶ 24 of Tang, thereby improving the viewing experience of a user.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621